DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 2, 3, 5, 11-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 4, 12-15 and 17 of U.S. Patent No. 8,751,217. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are similar in scope and content of the patented claims 1, 3, 4, 12-15 and 17, of the patent 8,751,217 issued to the same Applicant.
It is clear that all the elements of the application claims 1, 2, 3, 5, 11-13 are to be found in patented claims 1, 3, 4, 12-15 and 17, (as the application claims 1, 2, 3, 5, 11-13 fully encompasses patented claims 1, 3, 4, 12-15 and 17,).  The difference between the application In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since application claims 1, 2, 3, 5, 11-13 is anticipated by claims 1, 3, 4, 12-15 and 17, of the patent, it is not patentably distinct from of the patented claims. 
Application No: 16/892,749
Patent No: 8,751,217
1. A method comprising: receiving, at data processing hardware of an electronic device, a speech utterance from a particular user, the speech utterance indicating that the particular user intends to provide a spoken query to a particular application executing on the electronic device; after receiving the speech utterance, receiving, at the data processing hardware, from the particular user, the spoken query to the particular application; based on the particular application executing on the electronic device, obtaining, by the data processing hardware, a context-specific language model for use in converting the spoken query into corresponding text for processing by the particular application, the context-specific language model comprising words often used by the particular user; and executing, by the data processing hardware, using the obtained context-specific language model, a speech recognizer to convert the spoken query into the corresponding text, the speech recognizer comprising a finite state transducer (FST) encoding a Hidden Markov Model (HMM).
1. A computer-implemented input-method editor process comprising: receiving a request from a user of an electronic device for an application-independent input method editor having written and spoken input capabilities, wherein the application-independent input method editor is configured to receive input for a plurality of applications executable by the electronic device; identifying that the user is about to provide spoken input to the application-independent input method editor; receiving a spoken input from the user, wherein the spoken input corresponds to an input to an application from the plurality of applications; generating, with the electronic device, a correlation between the spoken input and the application, from the plurality of applications, to which the spoken input is determined to correspond, wherein generating the correlation comprises (i) determining an application type for the application that identifies a category of application to which the application is assigned, each category of application capable of including a plurality of different applications, and (ii) matching one or more 

3. The process of claim 1, further comprising: receiving a written input from the user; determining a language of the written input; and providing a language indicator to the server based on the determined language indicating the language of the spoken input.
4. The process of claim 1, further comprising: providing a context indicator to the server such that the speech recognition system can select a language model from a plurality of language models based on the context indicator, where the context indicator specifies the context in which the user input is received.
3. The method of claim 1, wherein the speech utterance and the spoken query are captured by a microphone of the electronic device.
12. The process of claim 1, further comprising: performing intermediate processing on the received spoken input; wherein providing the spoken input to a server comprises providing the intermediately processed spoken input to the server.


5. The method of claim 1, further comprising: performing, by the data processing hardware, intermediate processing on the received spoken query, wherein the speech recognizer uses the intermediate processing on the received spoken query to convert the spoken query into the corresponding text.
12. The process of claim 1, further comprising: performing intermediate processing on the received spoken input; wherein providing the spoken input to a server comprises providing the intermediately processed spoken input to the server.
6. The method of claim 1, further comprising: executing, by the data processing hardware, an application-independent input method editor configured to receive spoken in put for a plurality of applications executable by the electronic device, the plurality of applications comprising the particular application, wherein receiving the speech utterance comprises receiving the speech utterance at the application-independent input method editor.

7. The method of claim 6, wherein the application-independent input method editor has written and spoken input capabilities.

8. The method of claim 1, further comprising: determining, by the data processing hardware, a category associated with the particular application, wherein obtaining the context-specific language model is based on the category associated with the particular language model.

9. The method of claim 8, wherein the context-specific language model is trained on training queries associated with the category associated with the particular application.



11. A system comprising: data processing hardware; and memory hardware in communication with the data processing hardware and storing instructions that when executed on the data processing hardware cause the data processing hardware to perform operations comprising: receiving a speech utterance from a particular user, the speech utterance indicating that the particular user intends to provide a spoken query to a particular application executing on an electronic device; after receiving the speech utterance, receiving, from the particular user, the spoken query to the particular application; based on the particular application executing on the electronic device, obtaining a context-specific language model for use in converting the spoken query into corresponding text for processing by the particular application, the context-specific language model comprising words often used by the particular user; and executing, using the obtained context-specific language model, a speech recognizer to convert the spoken query into the corresponding text, the speech recognizer comprising a finite state transducer (FST) encoding a Hidden Markov Model (HMM).
13. A system comprising: a data processing apparatus; and a data store coupled to the data processing apparatus, in which is stored: an application-independent input method editor configured to receive input for a plurality of applications executable by an electronic device, the application-independent input method editor operable to: receive spoken input from a user of the electronic device that is directed to an application of the plurality of applications; generating, with the electronic device, a correlation between the spoken input and the application, from the plurality of applications, to which the spoken input is determined to correspond, wherein generating the correlation comprises (i) determining an application type for the application that identifies a category of application to which the application is assigned, each category of application capable of including a plurality of different applications, and (ii) matching one or more utterances in the spoken input to one or more stored terms that are associated with the application type; provide the spoken input and the generated correlation to a server, wherein the server is remote to the electronic device and includes a speech recognition system configured to access one or more language models for recognizing text based on the spoken input and the correlation; receive text from the server, wherein the text represents a translation of the spoken input; select an application, from the plurality of applications, to receive the text, the selection using the generated correlation; and provide the text as input to the selected application.

14. The system of claim 13, wherein the application-independent input method editor is further operable to: receive a written input from the user; determine a language of the written input; and provide a language indicator to the server based on the determined language indicating the language of the spoken input.
15. The system of claim 13, wherein the application-independent input method editor is further operable to: provide a context indicator to the server such that the speech recognition system can select a language model from a plurality of language models based on the context indicator, where the context indicator specifies the context in which the user input is received.
13. The system of claim 11, wherein the speech utterance and the spoken query are captured by a microphone of the electronic device.
17. The system of claim 13, wherein the application-independent input method editor is further operable to: perform intermediate processing on the received spoken input; wherein providing the spoken input to a server comprises providing the intermediately processed spoken input to the server.
14. The system of claim 11, wherein the particular application comprises a music player application.

15. The system of claim 11, wherein the operations further comprise: performing intermediate processing on the received spoken query, wherein the speech recognizer uses the intermediate processing on the received spoken query to convert the spoken query into the corresponding text.

16. The system of claim 11, wherein the operations further comprise: executing an application-independent input method editor 

17. The system of claim 16, wherein the application-independent input method editor has written and spoken input capabilities.

18. The system of claim 11, wherein the operations further comprise: determining a category associated with the particular application, wherein obtaining the context-specific language model is based on the category associated with the particular language model.

19. The system of claim 18, wherein the context-specific language model is trained on training queries associated with the category associated with the particular application.

20. The system of claim 11, wherein the electronic device comprises an audio output device.



Claims 1, 2, 11-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2-4, 13-16 of U.S. Patent No. 9,031,830. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are similar in scope and content of the patented claims 1, 2-4, 13-16, of the patent 9,031,830 issued to the same Applicant.
In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since application claims 1, 2, 11-12 is anticipated by claims 1, 2-4, 13-16, of the patent, it is not patentably distinct from of the patented claims. 

Application No: 16/892,749
Patent No: 9,031,830
1. A method comprising: receiving, at data processing hardware of an electronic device, a speech utterance from a particular user, the speech utterance indicating that the particular user intends to provide a spoken query to a particular application executing on the electronic device; after receiving the speech utterance, receiving, at the data processing hardware, from the particular user, the spoken query to the particular application; based on the particular application executing on the electronic device, obtaining, by the data processing hardware, a context-specific language model for use in converting the spoken query into corresponding text for processing by the particular application, the context-specific language model comprising words often used by the particular user; and executing, by the data processing hardware, using the obtained context-specific language model, a 


2. The process of claim 1, further comprising: presenting a list of candidates of text representing the spoken input to the user; and receiving a selection from the user of a candidate from the list; wherein providing the text to the application as user input comprises providing the selection of the candidate from the list to the application.
3. The process of claim 1, further comprising: receiving a written input from the user; determining a language of the written input; and providing a language indicator to the remote server based on the determined language indicating the language of the spoken input.
4. The process of claim 1, further comprising: providing a context indicator to the remote server such that the speech recognition system can select a language model from a plurality of language models based on the context indicator, where the context 


4. The method of claim 1, wherein the particular application comprises a music player application.

5. The method of claim 1, further comprising: performing, by the data processing hardware, intermediate processing on the received spoken query, wherein the speech recognizer uses the intermediate processing on the received spoken query to convert the spoken query into the corresponding text.

6. The method of claim 1, further comprising: executing, by the data processing hardware, an application-independent input method editor configured to receive spoken in put for a plurality of applications executable by the electronic device, the plurality of applications comprising the particular application, wherein receiving the speech utterance comprises receiving the speech utterance at the application-independent input method editor.

7. The method of claim 6, wherein the application-independent input method editor has written and spoken input capabilities.

8. The method of claim 1, further comprising: determining, by the data processing hardware, a category associated with the particular application, wherein obtaining the context-specific language model is based on 

9. The method of claim 8, wherein the context-specific language model is trained on training queries associated with the category associated with the particular application.

10. The method of claim 1, wherein the electronic device comprises an audio output device.

11. A system comprising: data processing hardware; and memory hardware in communication with the data processing hardware and storing instructions that when executed on the data processing hardware cause the data processing hardware to perform operations comprising: receiving a speech utterance from a particular user, the speech utterance indicating that the particular user intends to provide a spoken query to a particular application executing on an electronic device; after receiving the speech utterance, receiving, from the particular user, the spoken query to the particular application; based on the particular application executing on the electronic device, obtaining a context-specific language model for use in converting the spoken query into corresponding text for processing by the particular application, the context-specific language model comprising words often used by the particular user; and executing, using the obtained context-specific language model, a speech recognizer to convert the spoken query into the corresponding text, the speech recognizer comprising a finite state transducer (FST) encoding a Hidden Markov Model (HMM).
13. A system comprising: a data processing apparatus; and a data store coupled to the data processing apparatus, in which is stored: an application-independent input method editor configured to receive input for a plurality of applications executable by an electronic device, the application-independent input method editor operable to: receive spoken input from a user of the electronic device in an application of the plurality of applications; identify an application from the plurality of applications to which the spoken input was addressed by (i) identifying an application type for the application that identifies an application category for the application, wherein each application category is capable of including a plurality of applications, and (ii) matching one or more utterances in the spoken input to one or more stored terms that are associated with the application type; provide the spoken input and information indicating the application type to a server that is remote from the electronic device and includes a speech recognition system configured to access one or more language models for recognizing text based on the spoken input and the information indicating the application type; receive text from the remote server, wherein the text represents the spoken input; select an application from 

14. The system of claim 13, wherein the application-independent input method editor is further operable to: receive a written input from the user; determine a language of the written input; and provide a language indicator to the remote server based on the determined language indicating the language of the spoken input.
15. The system of claim 13, wherein the application-independent input method editor is further operable to: provide a context indicator to the remote server such that the speech recognition system can select a language model from a plurality of language models based on the context indicator, where the context indicator specifies the context in which the user input is received.
16. The system of claim 15, wherein the context indicator specifies an application from the plurality of applications in which the user input is received.
13. The system of claim 11, wherein the speech utterance and the spoken query are captured by a microphone of the electronic device.

14. The system of claim 11, wherein the particular application comprises a music player application.

15. The system of claim 11, wherein the operations further comprise: performing intermediate processing on the received spoken query, wherein the speech recognizer uses the intermediate processing on the 

16. The system of claim 11, wherein the operations further comprise: executing an application-independent input method editor configured to receive spoken in put for a plurality of applications executable by the electronic device, the plurality of applications comprising the particular application, wherein receiving the speech utterance comprises receiving the speech utterance at the application-independent input method editor.

17. The system of claim 16, wherein the application-independent input method editor has written and spoken input capabilities.

18. The system of claim 11, wherein the operations further comprise: determining a category associated with the particular application, wherein obtaining the context-specific language model is based on the category associated with the particular language model.

19. The system of claim 18, wherein the context-specific language model is trained on training queries associated with the category associated with the particular application.

20. The system of claim 11, wherein the electronic device comprises an audio output device.




Claims 1, 2, 11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 5, 8 of U.S. Patent No. 9,495,127. Although the claims at issue the claims of the instant application are similar in scope and content of the patented claims 1, 2-4, 13-16, of the patent 9,495,127 issued to the same Applicant.
It is clear that all the elements of the application claims 1, 2, 11 are to be found in patented claims 1, 3, 5, 8 (as the application claims 1, 2, 11 fully encompasses patented claims 1, 3, 5, 8).  The difference between the application claims and the patent claims lies in the fact that the patent claim includes many more elements and is thus much more specific.  Thus the invention of claims 1, 3, 5, 8 of the patent is in effect a “species” of the “generic” invention of the application claims, 1, 2, 11. It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since application claims 1, 2, 11 is anticipated by claims 1, 3, 5, 8 of the patent, it is not patentably distinct from of the patented claims. 

Application No: 16/892,749
Patent No: 9,495,127
1. A method comprising: receiving, at data processing hardware of an electronic device, a speech utterance from a particular user, the speech utterance indicating that the particular user intends to provide a spoken query to a particular application executing on the electronic device; after receiving the speech utterance, receiving, at the data processing hardware, from the particular user, the spoken query to the particular application; based on the particular application executing on the electronic device, obtaining, by the data processing hardware, a context-specific language model for use in converting the spoken query into 

5. A method of converting speech to text, comprising: generating a plurality of language models by analyzing textual content for a web page to determine a topic of the web page, determining other pages determined to be directed to the same topic of the web page, and analyzing textual content of queries previously submitted by a plurality of users to the other pages determined to be directed to the same topic of the web page, wherein the queries previously submitted by the plurality of users to the other pages include queries submitted to respective search capabilities of at least some of the other pages; receiving, at a computer server system and from an electronic device, sound information spoken by a user of the electronic device, and a context identifier of the web page, wherein the web page was being presented by the electronic device when the sound information was spoken by the user; selecting, using the context identifier and from among the plurality of language models, a language model appropriate for the context identifier; converting speech in the sound information to text using the selected language model; and providing the text for use by the electronic device.




4. The method of claim 1, wherein the particular application comprises a music player application.

5. The method of claim 1, further comprising: performing, by the data processing hardware, intermediate processing on the received spoken query, wherein the speech recognizer uses the intermediate processing on the received spoken query to convert the spoken query into the corresponding text.

6. The method of claim 1, further comprising: executing, by the data processing hardware, an application-independent input method editor configured to receive spoken in put for a plurality of applications executable by the electronic device, the plurality of applications comprising the particular application, wherein receiving the speech utterance comprises receiving the speech utterance at the application-independent input method editor.

7. The method of claim 6, wherein the application-independent input method editor has written and spoken input capabilities.



9. The method of claim 8, wherein the context-specific language model is trained on training queries associated with the category associated with the particular application.

10. The method of claim 1, wherein the electronic device comprises an audio output device.

11. A system comprising: data processing hardware; and memory hardware in communication with the data processing hardware and storing instructions that when executed on the data processing hardware cause the data processing hardware to perform operations comprising: receiving a speech utterance from a particular user, the speech utterance indicating that the particular user intends to provide a spoken query to a particular application executing on an electronic device; after receiving the speech utterance, receiving, from the particular user, the spoken query to the particular application; based on the particular application executing on the electronic device, obtaining a context-specific language model for use in converting the spoken query into corresponding text for processing by the particular application, the context-specific language model comprising words often used by the particular user; and executing, using the obtained context-specific language model, a speech recognizer to convert the spoken query into the corresponding text, the speech recognizer 



13. The system of claim 11, wherein the speech utterance and the spoken query are captured by a microphone of the electronic device.

14. The system of claim 11, wherein the particular application comprises a music player application.

15. The system of claim 11, wherein the operations further comprise: performing intermediate processing on the received spoken query, wherein the speech recognizer uses the intermediate processing on the received spoken query to convert the spoken query into the corresponding text.

16. The system of claim 11, wherein the operations further comprise: executing an application-independent input method editor configured to receive spoken in put for a plurality of applications executable by the electronic device, the plurality of applications comprising the particular application, wherein receiving the speech utterance comprises receiving the speech utterance at the application-independent input method editor.



18. The system of claim 11, wherein the operations further comprise: determining a category associated with the particular application, wherein obtaining the context-specific language model is based on the category associated with the particular language model.

19. The system of claim 18, wherein the context-specific language model is trained on training queries associated with the category associated with the particular application.

20. The system of claim 11, wherein the electronic device comprises an audio output device.




Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see attached form PTO-892.
Cerra et al., (US 2009/0030696 A1) teach a facility for unconstrained, mobile or device-based, real-time speech recognition. The current invention allows an individual with a mobile communications facility to use speech recognition to enter text, such as into a communications application, such as an SMS message, instant messenger, e-mail, or any other application, such as applications for getting directions, entering a query word string into a search engine, 
Madhavapeddi et al., (US 2010/0100377 A1) teach a system and method for dynamically generating and processing forms for receiving data, such as text-based data or speech data provided over a telephone, mobile device, via a computer and microphone, etc. is disclosed. A form developer can use a toolkit provided by the system to create forms that end-users connect to and complete. The system provides a user-friendly interface for the form developer to create various input fields for the form and impose parameters on the data that may be used to complete or populate those fields. These fields may be included to receive specific information, such as the name of the person filling out the form, or may be free-form, allowing a user to provide a continuous stream of information. Furthermore, the system allows a form developer to establish means for providing access to the form and set access limits on the form.
Jobs et al., (US 2008/0174570 A1) teach a computer-implemented method for use in conjunction with a computing device with a touch screen display comprises: detecting one or more finger contacts with the touch screen display, applying one or more heuristics to the one or more finger contacts to determine a command for the device, and processing the command. The one or more heuristics comprise: a heuristic for determining that the one or more finger contacts correspond to a one-dimensional vertical screen scrolling command, a heuristic for 
Kay et al., (US 2013/0046544 A1) teach a system and method for entering text from a user includes a programmed processor that receives inputs from the user and disambiguates the inputs to present word choices corresponding to the text. In one embodiment, inputs are received in two or more modalities and are analyzed to present the word choices. In another embodiment, a keyboard is divided into zones each of which represents two more input characters. A sequence of zones selected by the user is analyzed to present word choices corresponding to the zone selected.
Phillips et al., (US 2011/0060587 A1) teach improved capabilities are described for controlling a mobile communication facility utilizing ancillary information comprising accepting speech presented by a user using a resident capture facility on the mobile communication facility while the user engages an interface that enables a command mode for the mobile communications facility; processing the speech using a resident speech recognition facility to recognize command elements and content elements; transmitting at least a portion of the speech through a wireless communication facility to a remote speech recognition facility; transmitting information from the mobile communication facility to the remote speech recognition facility, wherein the information includes information about a command recognizable by the resident speech recognition facility and at least one of language, location, display type, model, identifier, network provider, and phone number associated with the mobile communication facility; 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIJAY B CHAWAN whose telephone number is (571)272-7601. The examiner can normally be reached 7-5 Monday thru Thursday.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on 571-272-7602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 
/VIJAY B CHAWAN/Primary Examiner, Art Unit 2658